                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                          Case No. 0:14-cr-289(5) (SRN/BRT)

               Plaintiff,
                                                  ORDER DENYING PLAINTIFF’S
 v.                                               MOTION FOR COMPASSIONATE
                                                    RELEASE/REDUCTION IN
 Aundray Lindsay,                                SENTENCE UNDER 18 U.S.C. § 3582

               Defendant.


Allen A. Slaughter, Jr., United States Attorney’s Office, 300 South Fourth Street, Suite
600, Minneapolis, Minnesota 55415, for Plaintiff.

Aundray Lindsey, Jr., 18182-041, FPC–Duluth, P.O. Box 1000, Duluth, Minnesota 55814,
pro se.


SUSAN RICHARD NELSON, United States District Judge

       Defendant, Aundray Lindsay, moves for compassionate release and for a reduction

in sentence under 18 U.S.C. § 3582 [Doc. No. 597]. In response, the Government moves

to dismiss Lindsay’s motion for lack of jurisdiction [Doc. No. 604]. For the reasons set

forth below, this Court denies Lindsay’s motion and grants the Government’s motion to

dismiss.

       A federal court may only grant a compassionate relief modification to a previously

imposed sentence if all of the elements of 18 U.S.C. § 3582(c)(1)(A)(i) are met. United

States v. Biwer, No. 05-CR-319(JMR), 2008 WL 170006, at *1 (D. Minn. Jan. 16, 2008).

According to 18 U.S.C. § 3582(c)(1)(A)(i), a court may only modify a sentence if the

Director of the Bureau of Prisons has made a motion requesting the court to do so. United
                                            1
States v. Ayala, 351 F. App'x 147, 149 (8th Cir. 2009). Here, the Director of the Bureau

of Prisons has not made such a request on behalf of Lindsay. Further, a court may not

review the Bureau of Prisons’ decision not to file such a motion. Gutierrez v. Anderson,

No. CIV.06-1714(JRT/JSM), 2006 WL 3086892, at *4 (D. Minn. Oct. 30, 2006).

Accordingly, IT IS HEREBY ORDERED that:

      1. Defendant Lindsay’s Motion for Compassionate Release/Reduction in Sentence

          Under 18 U.S.C. § 3582 [Doc. No. 597] is DENIED;

      2. Plaintiff Government’s Motion to Dismiss Defendant’s Motion [Doc. No. 604] is

          GRANTED.



Dated: October 30, 2018                         s/ Susan Richard Nelson

                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            2
